Citation Nr: 0430658	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-18 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
May 1972.  Service in Vietnam from May 1970 to April 1971 is 
indicated by the evidence of record.  The veteran has been 
awarded the National Defense Service Medal, the Vietnam 
Service Medal, and the Republic of Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran was afforded a hearing 
before the undersigned Veterans Law Judge.  The transcript of 
that hearing is of record.

As a preliminary matter, the Board notes that the veteran 
submitted additional evidence directly to the Board after his 
hearing.  That evidence consisted of photocopies of a divorce 
decree that was delivered to the veteran while on duty in 
Vietnam, and evidence that he was granted leave in order to 
return to the United States to attend to his marital 
problems.  Generally speaking, when evidence is submitted to 
the record after a case is certified to the Board, unless a 
waiver is obtained from the appellant, the case must be 
remanded to the agency of original jurisdiction for its 
consideration of the new evidence.  See Disabled Am. Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV); see generally VAOPGCPREC 1-2003.  In the instant case, 
however, the recently submitted evidence is duplicative of 
evidence previously submitted and incorporated into the 
record in January 2002.  Since this evidence was already of 
record when the RO adjudicated the issue in May 2002, neither 
a remand nor a waiver is required prior to the Board's 
adjudicating this issue.


FINDINGS OF FACT

1.  An unappealed rating decision of November 1990 denied 
service connection for PTSD.

2.  Evidence received since the November 1990 rating decision 
is new, and it is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The veteran's PTSD is not attributable to verified in-
service stressors.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim of service connection for PTSD.  38 U.S.C.A. 
§§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2001). 

2.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The veteran's claim was originally denied by a rating 
decision dated in December 1987 because the veteran did not 
appear, as required, for a scheduled VA examination.  38 
C.F.R. § 3.329 (1987) (veterans required to report for 
scheduled examinations).  He did not appeal, and the decision 
thus became final.  38 C.F.R. §§ 19.129, 19.192 (1987).  The 
veteran requested that the claim be reopened in April 1990.  
The claim was denied in November 1990 because of the lack of 
evidence of a verified stressor and because a diagnosis of 
PTSD had not been confirmed.  The veteran applied again to 
have the claim reopened in August 2000.  That request was 
denied by the RO in May 2002.  The veteran appealed to the 
Board.

The Board must initially consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  In that event, further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2003)).  Because the 
veteran's claim was filed prior to August 2001, this claim 
will be adjudicated by applying the definition of new and 
material evidence previously in effect.

Under that prior law, evidence is considered to be "new" if 
it was not previously submitted to agency decisionmakers and 
it is not cumulative or redundant.  The evidence is 
"material" if it bears directly and substantially upon the 
specific matter under consideration and, by itself or in 
connection with evidence previously considered, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156 (2001).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the evidence of record at the time of 
the denial of the veteran's claim for service connection for 
PTSD in 1990 consisted of the veteran's claim, his service 
medical records (SMRs), a photocopy of the veteran's 
honorable discharge, and a photocopy of the veteran's DD-214, 
Report of Transfer or Discharge.  There was also a 
provisional diagnosis of PTSD based on the veteran's 
recollection of events, given by a VA examiner in July 1990.  
Further evaluation was undertaken by a VA examiner in August 
1990, and PTSD was diagnosed, but it was made clear that test 
results regarding PTSD were equivocal and the examiner was 
not entirely confident that the diagnosis was correct.  

As noted above, the veteran's claim was denied in November 
1990, at least in part because the diagnosis of PTSD was not 
confirmed.  Evidence received since the 1990 denial includes 
a diagnosis of PTSD rendered by private psychologist D.L., 
Ph.D., in January 1998, and the same diagnosis was later made 
by a VA examiner in April 2002.  

The Board finds that the evidence submitted is both new and 
material as defined above.  The April 2002 examiner, like the 
1990 examiners, did not appear entirely confident that the 
veteran had PTSD.  Indeed, it appears that the examiner 
suspected that the history upon which the diagnosis was made 
was not accurate.  Nevertheless, when deciding the question 
of whether a claim should be reopened, the credibility of the 
evidence is to be presumed.  These diagnoses of PTSD add to 
the record something that was previously missing-a clear 
diagnosis of PTSD.  While it might be argued that these more 
recent diagnoses are no clearer than the 1990 assessments, 
the new evidence nevertheless tends to support the veteran's 
underlying claim in a manner different from what was 
previously shown.  Accordingly, the Board finds that the 
appellant's claim of entitlement to service connection for 
PTSD is reopened.  38 C.F.R. § 3.156(a) (2001).  This 
requires that the Board proceed to an analysis of the 
underlying claim.

II.  Service Connection--Background

The veteran served in the Army from November 1969 to May 
1972.  The record indicates that the veteran served in 
Vietnam from May 1970 to April 1971.  The veteran's DD-214 
indicates that his occupational specialty was that of an 
engineering equipment repairman, and his service records 
indicate that during his time in Vietnam he was so employed.  
His service record also indicates that he achieved the rank 
of specialist (E4), and that his awards did not include the 
Combat Infantryman Badge (CIB) or any decoration indicative 
of direct participation in combat.  

After the veteran filed his initial claim for service 
connection for PTSD he was asked, in a letter dated in April 
1987, to provide a detailed description of the specific 
traumatic incident(s) which produced the stress that in turn 
resulted in PTSD.  The veteran never responded to this 
request.  Requests for treatment records from treating 
physicians and facilities identified by the veteran on his 
claims form resulted in no probative evidence regarding 
treatment for PTSD.  When the veteran requested that his 
claim be reopened in 1990 he was again asked to provide 
detailed stressor information; he again failed to respond.  
Medical treatment records obtained from the veteran's 
providers noted only routine medical treatment for issues 
unrelated to PTSD.  

The veteran was afforded a series of examinations at the VA 
Medical Center (VAMC) in Sioux Falls, South Dakota in July 
and August 1990.  In the first examination, to evaluate for 
PTSD, the veteran related to the examiner that he had 
experienced several stressors, including having killed a 
"soda pop kid," though he could not provide any details 
regarding time and place of the incident.  He related that he 
had spent two tours of duty in Vietnam and had seen soldiers 
blown up on the perimeter of his base many times.  The 
veteran attributed his dysfunctional situation to his war 
experience, and indicated that his poly-substance dependence 
began at the time of his military service.  Utilizing The 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) criteria, the diagnoses 
were reported as follows:  Axis I (clinical disorders and 
other conditions that may be a focus of clinical attention) 
diagnosis was poly-substance abuse, in partial remission; 
intermittent explosive disorder; major depressive disorder, 
mild; dysthymia, primary type, delayed onset; and, PTSD, mild 
to moderate.  The examiner changed the PTSD diagnosis to a 
provisional diagnosis following administration of the 
Minnesota Multiphasic Personality Inventory (MMPI), and noted 
that it appeared that the veteran "may not have been sincere 
in his recollection of events."  Under Axis II (personality 
disorders and mental retardation) the examiner noted 
antisocial traits, no diagnosis.  Axis III (general medical 
conditions) listed several unrelated medical conditions.  In 
Axis IV (psychosocial and environmental problems) the 
examiner listed four problems categorized as severe:  
unemployment, poverty, mental illness, and general 
dissatisfaction with living circumstances.  In Axis V (global 
assessment of functioning (GAF) score), a score of 60 was 
assigned.  

The MMPI was given as part of a psychological evaluation 
conducted by the chief of psychology service at VAMC Sioux 
Falls following the above examination.  The psychologist 
noted that the veteran listed a number of somewhat antisocial 
difficulties prior to entering military service, and had a 
history of antisocial activities, including four marriages 
and difficulties with the law, including one period of 
incarceration, and treatment for alcohol abuse.  The 
psychologist noted that he has interviewed many Vietnam 
veterans and veterans from other wars, and that he was 
somewhat uncomfortable with this veteran's description of 
flashbacks.  The psychologist noted that this at least raised 
a question in his mind about the validity of the veteran's 
statements.  The psychologist noted that the MMPI results 
would, on their face, indicate that the veteran had PTSD.  
But, based on his assessment that the veteran's description 
of his PTSD symptoms was dubious, the psychologist determined 
that the results of the MMPI were invalid.  In other words, 
the results of the MMPI could not be relied upon to provide a 
diagnosis of PTSD.  

A follow-up examination was given in August 1990.  The 
psychiatrist noted that the veteran's descriptions of war-
related events were not consistent over time.  The examiner 
also noted that the veteran continued to present strong 
antisocial traits to his personality, and that he verbally 
abused the examiner during the examination interview.  The 
examiner reiterated the diagnoses from the first examination 
described above, and added adult antisocial behavior as a 
diagnosis in Axis I.  The examiner again pointed out that the 
PTSD diagnosis was based solely on the veteran's recollection 
of wartime events, and the examiner noted that the 
reliability of the veteran's statements was questionable.

Notwithstanding that the veteran had twice failed to respond 
to written requests for stressor information, the RO sent 
copies of pertinent service records to the U.S. Army and 
Joint Services Environmental Support Group and requested any 
available stressor information.  That office responded that, 
in order to provide research concerning casualties, more 
specific information must be provided.  They also noted that 
Vietnam war records were often incomplete, and seldom contain 
information about civilian casualties, making such accounts 
extremely difficult to verify.  

The veteran was afforded a psychological examination in 
January 1998 in connection with a disability determination 
proceeding by the Social Security Administration (SSA).  
Based on the veteran's reported experiences and subjective 
report of significant mood difficulties, the examiner, D.L., 
Ph.D., diagnosed PTSD, chronic; depressive disorder not 
otherwise specified (NOS) (may meet the criteria for a major 
depression or dysthymia, likely related to his current 
difficulties); and alcohol dependence, in full, sustained 
remission.  Based primarily on the PTSD diagnosis of D.L., 
SSA awarded the veteran disability and supplemental security 
income (SSI) benefits in a decision dated in September 1998.  

In January 1999 the veteran was seen at the Burrell 
Behavioral Health Clinic (Cox North), where he was given the 
diagnosis of:  rule out PTSD; depressive disorder, NOS.  

Of record are treatment notes from VAMC Fayetteville, 
Arkansas.  In November 2000 the veteran presented himself at 
Fayetteville for admission for his anxiety.  The psychiatric 
staff notes indicate that it was clear that the veteran hoped 
that a hospital admission would somehow ratify his belief and 
claim that he had PTSD.  The treatment note shows that the 
psychiatric staff made no endorsement of this diagnosis.  It 
was noted that the veteran was abusive of the staff since 
admission, and demanded various drugs from various staff 
members.  He was angry at virtually everything done to him or 
requested of him, except when he got what he wanted.  It was 
noted that his history accuracy was dubious, given his claim 
of two tours in Vietnam while his DD-214 reflected only one, 
and telling one nurse he was on one medication, while telling 
another nurse he required a different medication.  The 
diagnoses in Axis I were:  depression, NOS; RO PTSD; cannabis 
abuse, episodic; alcohol abuse, episodic (use of alcohol when 
aware of danger of this on his diagnosed hepatitis C); in 
Axis II, personality disorder NOS, with borderline and/or 
antisocial traits.

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000, (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) was 
enacted on November 9, 2000, changing the standard for 
processing veterans' claims.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  As a result, in a correspondence dated in August 
2001, the RO informed the veteran of the veteran's rights and 
VA's duties under the VCAA, and once again asked him to 
provide detailed stressor information to assist in verifying 
his claimed stressors.  The veteran did not respond to this 
request.

The veteran was afforded another VA medical examination in 
April 2002.  The veteran related claimed stressors which were 
different from the ones given to earlier examiners.  The 
examiner noted what he described as suspected exaggeration 
and fabrication of stories about his Vietnam experiences.  
The examiner noted that diagnosis was difficult because of 
uncertainties over whether the veteran was telling the truth.  
The examiner reported that the veteran told him that he had 
been awarded the CIB, which, if true, would warrant a 
diagnosis of PTSD.  But the examiner noted that, if reports 
of Vietnam combat were not true, the veteran appeared to have 
problems with depression and personality disturbance.  

In support of his contention that he served two tours in 
Vietnam, in August 2002 the veteran submitted several 
documents, including a copy of an agreement to extend his 
tour in Vietnam to November 1971.  Included in the submitted 
documents there is also a copy of a document revoking the 
extension.  The veteran also submitted, in January 2003, 
statements and additional evidence in support of stressor 
claims.  The veteran stated that he was concerned that his 
service record did not reflect dates and times he signed out 
of base camps to go on "missions."  Nor was there any 
record of alleged firefights and "many other instances" he 
claims to have happened.  He listed three infantrymen he said 
he knew in Vietnam, but did not indicate how, if at all, they 
related to any stressors.  He alleged that he had seen a 
soldier's legs get torn off by a tracked vehicle which he 
later had to repair.  He also said a nurse was killed at his 
base in Vietnam, but did not indicate how this was related to 
him.  Also included in his submitted documents is a photocopy 
of a photograph of the veteran in uniform wearing a CIB and 
rank insignia indicating that he was a sergeant (E5).  The 
veteran included a photocopy of a photograph of an overturned 
vehicle which he noted was driven by an acquaintance who 
received a Purple Heart as a result of injuries received when 
the vehicle drove over a land mine.  Finally, the veteran 
included a copy of an internet web page discussing the 
Sanctuary Counteroffensive.  That evidence does not indicate 
that either the veteran or his unit participated in that 
campaign.  



III.  Service Connection--Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) 
(conformance with DSM-IV criteria); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Where 
it is determined that the veteran was engaged in combat with 
the enemy and the claimed stressor is related to such combat, 
the veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent 
clear and convincing evidence to the contrary.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

As noted above, the veteran's service record lists his MOS as 
that of an engineering equipment repairman, and his service 
records indicate that during his time in Vietnam he was so 
employed.  The service record contains no mention of combat 
assignments, and no record of awards, such as the CIB or 
Purple Heart, which would be indicative of combat.  Further, 
the veteran has proffered no evidence, other than his own 
unverified accounts of undocumented "missions" where he 
engaged in combat with the enemy.  The copies of web pages 
submitted by the veteran show only a summary of a campaign 
that occurred while the veteran was in Vietnam.  There is no 
connection shown between that campaign and either the veteran 
or his unit.  Further, in light of the fact that the 
veteran's official service record does not show that he was 
awarded the CIB, and that his highest rank achieved was that 
of specialist (E4), the Board finds that the photograph 
submitted of the veteran in a sergeant's (E5) uniform 
displaying a CIB is not credible evidence that he was ever 
awarded the CIB.  Since the evidence does not establish that 
the veteran engaged in combat with the enemy, his lay 
testimony alone may not establish the occurrence of the 
claimed in-service stressor, and credible supporting evidence 
is required to show that an in-service stressor occurred.  38 
C.F.R. § 3.304(f).  

The Board finds it significant that in all diagnoses noted 
above the only evidence of stressors came from the veteran 
himself.  The Board also finds it significant that many of 
the veteran's examiners found his accounts of alleged 
stressors to be unreliable and inconsistent with other 
findings and observations.  The veteran has not cooperated, 
as he is required to do, in efforts to verify stressors 
because he has not provided the detailed information 
necessary to research whether any claimed stressor events 
occurred.  The record thus contains only the veteran's 
accounts and unrelated evidence provided by the veteran.  The 
Board finds that the veteran's accounts and his proffered 
evidence are not credible supporting evidence that any 
claimed stressors occurred as contemplated by 38 C.F.R. § 
3.304(f).  See Doran v. Brown, 6 Vet. App. 283, 289 (1994) 
(if the claimed stressor is not combat-related, the 
appellant's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence); cf. 
Black v. Brown, 5 Vet. App. 177 (1993) (doctor's opinions 
based on history furnished by appellant and unsupported by 
clinical evidence were merely conclusions unsupported by any 
objective evidence).  

In sum, while the record is clear that the veteran is 
suffering from some form of depression, it is equally clear 
that there is no credible supporting evidence that any 
claimed in-service stressor occurred.  Taking into account 
all the evidence of record the Board finds that the 
preponderance of the evidence is against the claim. 

IV.  Veterans Claims Assistance Act of 2000

As noted above, on November 9, 2000, during the pendency of 
this claim, the VCAA was signed into law, changing the 
standard for processing veterans' claims.  In adjudicating 
this issue, the Board has considered the provisions of the 
VCAA.  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In adjudicating this issue, the Board has considered 
the provisions of the VCAA.  The Board notes that the veteran 
was apprised of VA's duties to both notify and assist in 
correspondence dated in August 2001, shortly after VCAA was 
enacted, and well before the RO's adjudication of the 
veteran's claim in May 2003.  

Regarding VA's duty to notify, the August 2001 notification 
to the veteran, which was specifically tailored to the 
veteran's claim for service connection for PTSD, apprised him 
of what the evidence must show to establish entitlement to 
the benefit sought, what evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  See Quartuccio, supra.  
Additionally, the RO informed the veteran of the results of 
its rating decisions, the procedural steps necessary to 
appeal, and provided a statement of the case (SOC) reporting 
the results of the RO's de novo review following the 
veteran's notice of disagreement.  Additionally, the SOC 
contained the text of pertinent regulations promulgated to 
implement the provisions of the VCAA.

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service record and service medical 
records (SMRs).  The veteran provided, and VA incorporated 
into the record for consideration, various pieces of evidence 
discussed above.  Additionally, the veteran was afforded a 
hearing before the undersigned Veterans Law Judge.  As noted 
above, the veteran was asked on three separate occasions to 
provide detailed information necessary to assist him in 
obtaining information regarding, and in verifying, his 
alleged stressors.  The Board notes that the veteran failed 
to respond to any of these requests.  Without the veteran's 
cooperation the RO was unable to verify any claimed 
stressors.  See 38 C.F.R. § 3.159(c)(2)(i) (claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records from Federal agency or department 
custodians).  The veteran was also afforded five VA 
examinations in an attempt to establish a diagnosis and nexus 
opinion, four of which he availed himself of.  Given the 
standard of the regulation, the Board finds that VA has no 
duty to inform or assist that was unmet.


ORDER

Entitlement to service connection for PTSD is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



